          Case 3:18-cv-05945-VC Document 175 Filed 06/19/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  SOCIAL TECHNOLOGIES LLC,                           Case No. 18-cv-05945-VC
                 Plaintiff,
                                                     ORDER DENYING MOTION FOR
          v.                                         ATTORNEY’S FEES
  APPLE INC.,                                        Re: Dkt. No. 162
                 Defendant.


       Apple moves for attorney’s fees under the Lanham Act, which provides that courts in

“exceptional” trademark cases “may award reasonable attorney fees to the prevailing party.” 15

U.S.C. § 1117(a). Under this totality-of-the-circumstances standard, an “exceptional” case is

“one that stands out from others with respect to the substantive strength of a party’s litigating

position (considering both the governing law and the facts of the case) or the unreasonable

manner in which the case was litigated.” Octane Fitness, LLC v. ICON Health & Fitness, Inc.,

572 U.S. 545, 554 (2014); see SunEarth, Inc. v. Sun Earth Solar Power Co., 839 F.3d 1179,

1181 (9th Cir. 2016) (en banc) (per curiam).

       Whether to award fees in this case is an exceedingly close question, because Social

Tech’s behavior comes close to crossing the line into exceptional territory. As any reasonable

jury would have been compelled to find, Social Tech cobbled together a minimally functional

(and frequently dysfunctional) app with the sole aim of filing an opportunistic lawsuit against

Apple, not with the aim of competing in the marketplace. See Dkt. No. 142. Social Tech’s

overeager pursuit of a big payout—Lamborghinis and all—led the company to overlook the

crucial requirement that the distribution of its application be “made in the ordinary course of
            Case 3:18-cv-05945-VC Document 175 Filed 06/19/20 Page 2 of 2




trade.” Electro Source LLC v. Brandess-Kalt-Aetna Group, Inc., 458 F.3d 931, 939 n.6 (9th Cir.

2006); see 15 U.S.C. § 1127.

          But viewing Social Tech’s conduct in context, this case is not so far outside the mine-run

of failed trademark cases to warrant an award of fees. Prior to Apple’s announcement of its

Memoji software, Social Tech had filed an intent-to-use application for MEMOJI and taken

some (very) preliminary steps toward developing a phone application with that design mark. So

Social Tech didn’t fabricate its claims out of whole cloth. Cf. Segan LLC v. Zynga Inc, 131

F. Supp. 3d 956, 961–62 (N.D. Cal. 2015). Nor is Social Tech’s conduct in discovery and in this

litigation sufficiently egregious to make the case exceptional. Apple’s motion for attorney’s fees

is accordingly denied.1

          IT IS SO ORDERED.

Dated: June 19, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




1
    Apple’s motion to seal, Dkt. No. 161, is granted.


                                                   2
